Case: 21-30403       Document: 00516185187            Page: 1      Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           January 31, 2022
                                     No. 21-30403                            Lyle W. Cayce
                                   Summary Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Shaun J. Labbe,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:20-CR-77-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Shaun Labbe has
   moved to withdraw and has filed a brief per with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Labbe has not filed a response. We have reviewed counsel’s brief and rele-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-30403     Document: 00516185187          Page: 2   Date Filed: 01/31/2022




                                   No. 21-30403


   vant portions of the record. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly, the
   motion to withdraw is GRANTED, counsel is excused from further respon-
   sibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2